Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-8-21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-15, 18-20 are rejected under 35 USC 102(a)(1) as being anticipated by Singh (US Patent Publication 20190391712 A1).

As per claims 1, 15, Singh discloses A computer-implemented method and system comprising: 


Wherein the request specifies: the set of storage services to use from a plurality of storage services provided by the cloud provider network, wherein the set of storage services provide a heterogeneous set of storage resource types, and the set of regions to use from a plurality of regions provided by the cloud provider network (paragraphs [0061, 0063-64], Cloud customers request creation of a virtual machine allocated to a specific zone or on a specific resource in a zone.  The virtual machines provide various services for customers such as computational resources, data storage services, networking capabilities, and computer platform and application support); 

Creating, at each storage service of the set of storage services and within each region of the set of regions of the cloud provider network, a respective storage resource to be used to redundantly store data items requested for storage in the virtual storage resource (paragraphs [0061, 0063-64], Virtual machines are created to provide storage resources, data storage services.  The storage resources in the cloud zone may include storage disks and other storage devices); 

Receiving, by the multi-service storage layer, a first request to store a data item in the virtual storage resource, the first request sent using a first application programming interface (API) 

Causing the data item to be stored in the respective storage resource of each storage service of the set of storage services and within each region of the set of regions, wherein the multi-service storage layer causes the data item to be stored by sending a plurality of second requests to store the data item using a plurality of respective second APIs provided by the set of storage services. (paragraphs [0122, 0130], The server agent is requested to store, in the datastore, metadata associated with the URL and that indicates graphics requirements.  User may disconnect and reconnect to a virtual session on a different client device and display the same windows/tabs from the previous virtual session).

As per claim 4, Singh discloses A computer-implemented method comprising: 
Receiving a request to create a virtual storage resource to be replicated across a plurality of storage services and across a plurality of regions of a cloud provider network (paragraphs [0061, 0063], Cloud customers request to create, modify, or destroy virtual machines within the cloud in a specific zone or on specific resources with a zone); 

Creating, at each storage service of the plurality of storage services and within each region of the plurality of regions of the cloud provider network, a respective storage resource (paragraphs 

Receiving a request to store a data item using the virtual storage resource (paragraphs [0122, 0130], The server agent is requested to store, in the datastore, metadata associated with the URL and that indicates graphics requirements.  User may disconnect and reconnect to a virtual session on a different client device and display the same windows/tabs from the previous virtual session); 

Causing the data item to be stored in the respective storage resource created at each of the plurality of storage services and within each region of the plurality of regions (paragraphs [0122, 0130], The server agent is requested to store, in the datastore, metadata associated with the URL and that indicates graphics requirements.  User may disconnect and reconnect to a virtual session on a different client device and display the same windows/tabs from the previous virtual session).  

As per claims 7, 18, Singh discloses The computer-implemented method of claim 4, wherein the request to create the virtual storage resource specifies: the plurality of storage services to use from storage services provided by the cloud provider network, and the plurality of regions to use from regions provided by the cloud provider network (paragraphs [0059, 0061, 0063]).  

As per claims 8, 19, Singh discloses The computer-implemented method of claim 4, wherein the request to create the virtual storage resource is sent to a multi-service storage layer of the cloud 

As per claims 9, 20, Singh discloses The computer-implemented method of claim 4, wherein the request to create the virtual storage resource is sent to a multi-service storage layer of the cloud provider network using a first application programming interface (API), and the first API provides a set of available actions that Atty. Docket No.: 1030P68056US26are defined in part by a respective set of actions provided by each of the plurality of storage services (paragraphs [0061, 0064-65]).  

As per claim 10, Singh discloses The computer-implemented method of claim 4, further comprising: receiving a query against data stored in the virtual storage resource; and executing the query against at least one respective storage resource created at the plurality of storage services (paragraph [0130]).  

As per claim 11, Singh discloses The computer-implemented method of claim 4, wherein the request to store the data item using the virtual storage resource is sent from an application running in the cloud provider network (paragraphs [0122, 0130]).  

As per claims 12, Singh discloses The computer-implemented method of claim 4, further comprising: receiving a request to perform an operation relative to a data item stored in a particular storage resource created at a particular storage service of the plurality of storage services; and causing the particular storage service to perform the operation relative to the data item stored in the particular storage resource (paragraphs [0069, 0071]).  


As per claim 14, discloses The computer-implemented method of claim 4, wherein the plurality of storage services includes at least two of: an object storage service, a relational database storage service, a key- value and document database service, a block storage service, a wide column storage service, a ledger storage service, or a file storage service (paragraphs [0061, 0071, 0080]).

Allowable Subject Matter
Claims 2-3, 5-6, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996. The examiner can normally be reached IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 18, 2021
/BARBARA B Anyan/Primary Examiner, Art Unit 2457